FILED
                            NOT FOR PUBLICATION                             OCT 19 2015

                                                                         MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U.S. COURT OF APPEALS



                             FOR THE NINTH CIRCUIT


UNITED STATES OF AMERICA,                        No. 15-30019

               Plaintiff - Appellee,             D.C. No. 1:14-cr-00143-PA

 v.
                                                 MEMORANDUM*
ZEUS APOLO GUZMAN-AGUILAR,

               Defendant - Appellant.


                    Appeal from the United States District Court
                             for the District of Oregon
                     Owen M. Panner, District Judge, Presiding

                            Submitted October 14, 2015**

Before:        SILVERMAN, BYBEE, and WATFORD, Circuit Judges.

      Zeus Apolo Guzman-Aguilar appeals from the district court’s judgment and

challenges the 57-month sentence imposed following his guilty-plea conviction for

illegal reentry, in violation of 8 U.S.C. § 1326. We have jurisdiction under 28

U.S.C. § 1291, and we affirm.

          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      Guzman-Aguilar first argues that the district court procedurally erred by

failing to address his mitigating arguments and discuss its application of the 18

U.S.C. § 3553(a) sentencing factors. We review for plain error, see United States

v. Valencia-Barragan, 608 F.3d 1103, 1108 (9th Cir. 2010), and find none. The

record reflects that the district court addressed Guzman-Aguilar’s arguments and

explained that the sentence was appropriate in light of the applicable sentencing

factors. See United States v. Amezcua-Vasquez, 567 F.3d 1050, 1053-54 (9th Cir.

2009).

      Next, Guzman-Aguilar asserts that his sentence is substantively

unreasonable, referencing the “alternative” Guidelines range that would have

applied had his reentry offense and his recent state drug-trafficking offense been

prosecuted together in federal court. We review a claim that a sentence is

substantively unreasonable for abuse of discretion. See Gall v. United States, 552

U.S. 38, 51 (2007). In light of Guzman-Aguilar’s criminal and immigration

history, the court did not abuse its discretion in imposing a low-end sentence of 57

months. See id.

      AFFIRMED.




                                          2                                    15-30019